              Case 2:19-cv-01764-RSL Document 45 Filed 02/05/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      ROLAND MA,
                                                               NO. C19-1764RSL
 9
                             Plaintiff,

10
                    v.                                         ORDER EXTENDING TIME TO
                                                               RESPOND
11
      CITY OF SEATTLE, et al.,

12
                             Defendants.

13

14
            This matter comes before the Court on defendants’ “Motion for Extension of Time to
15

16   Answer or Otherwise Plead.” Dkt. # 40. Defendants appeared in this lawsuit on January 31,

17   2020, in response to plaintiff’s application for entry of default. They request additional time in
18   which to respond to the complaint, citing the need to evaluate the legal sufficiency of plaintiff’s
19
     claims, apparent inadequacies in the service of the complaint and summons, and counsel’s
20
     upcoming travel plans. Plaintiff opposes the request on the grounds that defendants have known
21
     of his complaint for months and that counsel’s travel plans do not justify the requested
22

23   extension. Dkt. # 41.

24          Having reviewed the submissions of the parties, the request for an extension of time is
25   GRANTED. Service of the summons and complaint pursuant to the procedures set forth in
26
     Federal Rule of Civil Procedure 4 is a jurisdictional prerequisite:
27

28   ORDER EXTENDING TIME TO RESPOND - 1
              Case 2:19-cv-01764-RSL Document 45 Filed 02/05/20 Page 2 of 2



 1          Before a federal court may exercise personal jurisdiction over a defendant, the
 2          procedural requirement of service of summons must be satisfied. “[S]ervice of
            summons is the procedure by which a court having venue and jurisdiction of the
 3
            subject matter of the suit asserts jurisdiction over the person of the party served.”
 4          Mississippi Publishing Corp. v. Murphree, 326 U.S. 438, 444-445 (1946). Thus,
 5          before a court may exercise personal jurisdiction over a defendant, there must be
            more than notice to the defendant and a constitutionally sufficient relationship
 6
            between the defendant and the forum. There also must be a basis for the
 7          defendant’s amenability to service of summons. Absent consent, this means there
 8          must be authorization for service of summons on the defendant.

 9   Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987). Counsel will be given a
10
     reasonable amount of time outside of his travel schedule to investigate the adequacy of service
11
     and the sufficiency of plaintiff’s claims. Defendants shall have until March 6, 2020, to answer or
12
     otherwise respond to the complaint.
13

14

15          Dated this 5th day of February, 2020.
16                                              A
                                                Robert S. Lasnik
17                                              United States District Judge
18

19

20

21

22

23

24

25

26

27

28   ORDER EXTENDING TIME TO RESPOND - 2
